Citation Nr: 0928638	
Decision Date: 07/31/09    Archive Date: 08/04/09

DOCKET NO.  06-36 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The Veteran served on active duty from July 1977 to 
February 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied, amongst other issues, 
service connection for PTSD. 


FINDINGS OF FACT

The Veteran does not have PTSD that was caused or aggravated 
by any incident of active military service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD are not approximated. 38 U.S.C.A. § 1110, 5107 (West 
2002); 38 C.F.R. § 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the Veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the Veteran of the evidence VA will attempt to obtain and 
that which the Veteran is responsible for submitting. Proper 
notice must inform the Veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the Veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). These notice requirements apply to all five elements 
of a service connection claim: Veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and the effective date 
of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Effective May 30, 2008, VA amended its regulation governing 
VA's duty to provide a veteran with notice of the information 
and evidence necessary to substantiate a claim. The purpose 
of these changes is to clarify when VA has no duty to notify 
a veteran of how to substantiate a claim for benefits, to 
make the regulation comply with statutory changes, and to 
streamline the development of claims. The amendments apply to 
all applications for benefits pending before VA on, or filed 
after May 30, 2008, which includes this claim. Notably, the 
final rule removes the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which previously stated that VA will request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice. Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided. See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006).

In this case, the required VCAA notification was provided in 
a letter issued in February 2005. 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Veterans Court) 
held that VA must also provide notification that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded. The Veteran 
received notice consistent with Dingess in April 2006. Since 
the preponderance of the evidence is against the claim, any 
question as to the appropriate disability rating and 
effective date to be assigned is moot. 

The RO has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim. The 
record includes service medical treatment evidence, VA 
medical evidence, and Social Security Administration medical 
evidence. The RO also requested that the Veteran submit 
information in support of the claim for service connection 
for PTSD. The RO asked for information with regard to his 
claimed stressors, in an effort to verify this information by 
the U.S. Army and Joint Services Records Research Center 
(JSRRC). The Veteran did not specifically respond to this 
information request. 

While VA is obligated to assist a claimant in the development 
of a claim, there is no duty on the part of VA to prove the 
claim. If the claimant wishes assistance, he cannot passively 
wait for it in circumstances where he should have information 
that is essential in obtaining the putative evidence. Wamhoff 
v. Brown, 8 Vet.App. 406 (1991). Further, under the VCAA, a 
claimant for VA benefits has the responsibility to present 
and support the claim. 38 U.S.C. § 5107(a). In this case, 
because the Veteran did not cooperate and respond to 
obtaining information to substantiate his stressors, he is 
foreclosed from any further development of his claim. 

The Veteran was also given the opportunity to submit any 
additional records that he may have. There are no known 
additional records or information to obtain. Additionally, 
the Veteran was offered a Board hearing and he declined. 
Under these circumstances, the Board finds no further action 
is necessary to assist the Veteran with his claim.




Service Connection

The Veteran asserts that he warrants service connection for 
PTSD based on his active duty service. He asserts that while 
in service at Ft. Riley, Kansas, he was sprayed with shrapnel 
when a trainee threw a grenade near him. He maintains that 
while in Korea, there was rioting and his Captain was shot 
and killed. He was in constant fear because Korea was under 
martial law following the assassination of the Korean 
president and he lived next to the morgue at Camp Henry in 
Daegu, South Korea. He also related that while he was on duty 
at the demilitarized zone (DMZ), he often saw corpses of 
North Korean soldiers. 

Because the preponderance of the probative evidence indicates 
the Veteran does not have PTSD per 38 C.F.R. § 3.304(f), the 
claim will be denied. 

VA compensation is paid for disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. 
38 U.S.C.A. § 1110 (West 2002). Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2008). 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an inservice stressor; and credible 
supporting evidence that the claimed inservice stressor 
occurred. 38 C.F.R. § 3.304(f). If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed inservice stressor. Id. 

Service medical evidence contains no findings, treatment, or 
diagnosis of PTSD. The Veteran's service medical records and 
service personnel records show that the Veteran did serve in 
Korea and Ft. Riley, Kansas, all during non combat service.

Since service, the Veteran has been treated for major 
depression with psychotic symptoms, polysubtance abuse, and 
PTSD. Although he did not serve in Vietnam, he entered the 
Hudson Valley Health Care Systems Vietnam Veterans Evaluation 
and Treatment Program (VVETP) and was hospitalized at VA's 
Hudson Valley VA Medical Center (VAMC) domiciliary. The 
Veteran was treated in September 2002 45 day PTSD residential 
PTSD program and in September 2004 at the VA PTSD program for 
90 days for stress related trauma symptoms. In October 2005, 
the Veteran was found disabled by Social Security, in part, 
due to PTSD. However, there is no evidence that the Veteran's 
diagnosis of PTSD was made after showing a link between the 
diagnosis, current symptoms, and a verified inservice 
stressor. 

In order to prevail on a claim of service connection for any 
disability, it must first be shown that the veteran has a 
current diagnosis of the disorder in question. As to PTSD, 
the diagnosis must be rendered in accordance with DSM-IV 
because service connection cannot be established without a 
current disability. Brammer v. Derwinski, 3 Vet. App. 223 
(1992); see McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The Veteran was requested to provide a verified stressor in 
an effort to render a PTSD diagnosis in accordance wit DSM-
IV. He did not fill out the information asked to be provided 
to allow VA to corroborate stressful events necessary to 
establish PTSD. His personnel records and DD-214 did not show 
any combat medals. His service treatment records did not show 
any treatment for any mental conditions. The inservice 
stressors claimed by the Veteran could not be substantiated 
as he failed to provide necessary details to verify the 
stressors. Although there is a diagnosis of PTSD, and the 
Veteran has been treated in a VA residential program for 
PTSD, there is not, however, corroboration of the inservice 
stressors per 38 C.F.R. § 3.304(f), necessary to establish 
PTSD. With no link of a verified stressor to the diagnosis of 
PTSD, one of the required prongs for the 

establishment of PTSD has not been met. As such, service 
connection for PTSD is not warranted. The claim is 
accordingly denied.


ORDER

Service connection for PTSD is denied. 





____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


